DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 17033825, entitled: SPRING ELEMENT, filed on 09/27/2020.  Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the plate structure" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For Examination purposes, claim 8 will be interpreted as introducing “a plate structure,” for clarity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9, 11-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (U.S. Pat. 1173850).
Regarding claim 1, Oliver discloses a spring element, comprising: at least one loop portion 1 for providing vibration isolation characteristics of the spring element, and a fastening portion 4 connected to the at least one loop portion 1 for fastening or connecting the spring element to a structure C (as seen in Fig. 1). 
With regards to claim 1, Oliver is discussed above, and teaches the same structure as the claimed spring element, where the longitudinal measure is longer than the transverse measure, as shown in Figs. 1 and 6, below.  However, Oliver fails to explicitly teach where a ratio of a longitudinal measure of the loop portion to a transverse measure of the spring element is between 7.5 and 500.
Regarding claim 2, Oliver is discussed above and fails to explicitly disclose the spring element, where a ratio of the longitudinal measure of the loop portion of the spring element to a measure in a height- direction of the loop section is between 1.25 and 4.
With regards to claim 3, Oliver is discussed above, and fails to explicitly teach the spring element, where a ratio of a greatest width to a smallest width of a profile of the end curve of the loop portion 1 is between 1.6 and 4.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spring element of Oliver to have the dimensions as claimed, since it has been held that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (see MPEP 2144.04, IV. A.).  In the instant case, the device of Oliver discussed above would not operate differently with the claimed dimensions since changing the size of the display would merely increase/decrease the size of each spring element, which Oliver teaches.  Further, Applicant places no criticality on the range claimed, indicating simply that the particular dimensions are in some embodiments.
	Regarding claim 4, Oliver discloses the spring element, where an inner surface and outer surface of the end curve of the loop portion 1 have forms of circle arcs (as seen in Fig. 1), and the center points of the circles defining the inner curve and the outer curve are located at different points.  The Examiner notes that the loop portions 1 of the series of springs get progressively larger, which extends the center point of the circles.
With regards to claim 5, Oliver is discussed above and teaches where the spring element has been manufactured by cutting from a plate (as seen in Fig. 6), but fails to teach where, whereby the cutting surface defining the transverse direction of the spring element has a modest surface finish, and a surface being transverse to the cutting surface has a surface finish being more precise than that of the cutting surface.
The Examiner submits that The Manual of Patent Examining Procedure, section 2113, states: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   The Examiner notes that the structure of the spring element taught by Oliver is the same as that of the claimed invention, and therefore renders obvious the specific method of making the spring element.
	Regarding claim 6, Oliver discloses the spring element, where the spring element comprises a pair of loop portions 1 (as seen in Fig. 1) connected to a pair of fastening portions 4, respectively, and where the loop portions 1 are arranged symmetrically on both sides of a fastening area comprising the fastening portions 4 (as shown in Fig. 1).
	Regarding claim 7, Oliver discloses a spring element, where the spring element has been manufactured as a whole of one material or material mixture (see Fig. 6).
	Regarding claim 8, Oliver discloses a plate structure, where the plate structure comprises the spring element above, and where the spring element is at least partly formed as a portion of the plate structure.  The Examiner notes that the loop portions 1 are formed as a flat spring plate, as seen in Fig. 6.
	Regarding claim 9, Oliver discloses a spring structure, where the spring structure comprises at least two of the spring elements (see Fig. 1), where the spring structure comprises an intermediate plate 3 between the two spring elements to keep them separated from each other (as shown in Fig. 1).
	Regarding claim 11, Oliver discloses a spring structure, comprising: a spring element and a limiting arrangement 5,6 for limiting the flexing and compressing and bending of the spring element beyond predetermined limits when connected to a first structure C and a second structure R.
	Regarding claim 12, Oliver discloses the spring structure, where for limiting relative displacement of the first C and second structures R in longitudinal and height directions of the spring element, the limiting arrangement 5,6 comprises a rigid fastening to one of the first and second structures C,R whose relative movement with respect to each other is to be attenuated, the limiting arrangement 5,6 further comprising an arrangement of a sleeve 5 and an aperture 6, where the diameter of the sleeve 5 is smaller than the aperture 6, where the sleeve 5 is allowed to move within the aperture 6 such that the collision points between the sleeve 5 and the aperture 6 define the limits for the relative movement of the first and second structures C,R and thereby limits the flexing or compressing of the spring element (see discussion in lines 70-80 and 102-108).
	Regarding claim 14, Oliver discloses the spring structure, where the limiting arrangement 5,6 comprises, for limiting transverse bending of the spring element, a fixed fastening (via fastener 13) to at least one of the first and second structures C,R (as seen in Fig. 1), and two limiting surfaces 11,12 for limiting the movement of the first and second structures C,R in a transverse direction (as discussed in lines 87-95). 


    PNG
    media_image1.png
    280
    470
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    160
    440
    media_image2.png
    Greyscale


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver in view of Wilke et al. (U.S. Pat. 7249756).
	Regarding claim 10, Oliver is discussed above, and teaches a spring structure, where the spring structure comprises at least two of the spring elements (as seen in Fig. 1).  However, Oliver fails to teach where the spring elements are positioned transverse to each other such that the longitudinal direction of one of the spring elements is in a transverse direction to the longitudinal direction of the other one of the spring elements, and where surfaces defining the thicknesses of the spring elements are at least substantially parallel to each other.  Wilke teaches a spring element, comprising loop portions 31-34 and a fastening portion 21,22, for absorbing vibrations of a first structure 300, relative to a second structure 400, where the loop portions 31-34 are arranged in a transverse direction to each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the loop portions of Oliver in a transverse direction, in order to provide another method of mounting the spring element and to provide the necessary amount of longitudinal motion required of the payload relative to the support structure for vibration isolation, as taught to be desirable by Wilke (see discussion in col. 4, lines 60-65).  
Allowable Subject Matter
Claims 13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose, teach or suggest a spring structure having a limiting arrangement, where the limiting arrangement comprises a limiting plate that comprises one or more first apertures for receiving a first fastening member for fastening the spring element rigidly to the first structure, the limiting plate further comprising one or more second apertures for receiving a second fastening member for fastening the spring element to the second structure, wherein the sleeve is disposed around the second fastening member, the sleeve having a smaller cross-section than the second aperture, in combination with the limitations disclosed in claims 1 and 11-12.  Further, the Examiner notes that the prior art fails to teach the limitations as disclosed in claims 15-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art of record, the Examiner submits the Notice of References Cited (PTO-892).  U.S. Pats. 10767720 toWolf-Monheim, 20200262563 to Dhermand, and 10413080 to Bretis teach spring elements having loop portions and fastening portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        5-Nov-22